Name: 86/173/EEC: Commission Decision of 9 April 1986 approving an amendment to the regional programme for Northern Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  regions and regional policy;  economic policy
 Date Published: 1986-05-16

 Avis juridique important|31986D017386/173/EEC: Commission Decision of 9 April 1986 approving an amendment to the regional programme for Northern Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 130 , 16/05/1986 P. 0051 - 0052*****COMMISSION DECISION of 9 April 1986 approving an amendment to the regional programme for Northern Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (86/173/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the condition under which agricultural and fishery products are processed and marketed (1), as last modified by Regulation (EEC) No 1247/85 (2), and in particular Article 5 thereof, Whereas the Government of the United Kingdom communicated on 3 May 1985 an amendment to the regional programme for Northern Ireland approved by Commission Decision 80/174/EEC (3), and on 20 August, 2 September and 23 October 1985 supplied additional information; Whereas the said amendment relates to continuing the modernization, rationalization and expansion of marketing, processing and storage facilities for: - beef, sheepmeat and pigmeat, - poultrymeat and eggs, - by-products, - milk and milk products, - cold stores, - cereals and animal feedingstuffs, - horticultural and floricultural products, - potatoes, - seed, - flax, with the aim of continuing the improvements made in the techniques of processing and marketing of the products processed and marketed, thereby raising the value added of the basic products; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas in so far as the programme relates to milk and milk products, approval of the programme does not extend to that part which relates to the use of cows'milk; Whereas in so far as projects in the cereals and animal feedingstuffs sectors are eligible for Community aid under the provisions of Council Regulation (EEC) No 1943/81 (4) as last amended by Regulation (EEC) No 2001/85 (5) approval of the amendment does not extend to approval of those projects pursuant to Regulation (EEC) No 355/77; Whereas as regards projects for expanding the processing capacity for vegetables and soft fruit, approval of the amendment may be extended only to projects which relate primarily to the processing of basic products obtained in Northern Ireland; Whereas vehicles for the delivery or distribution of final products are not eligible for Community financing; whereas facilities at the retail level are also excluded from being eligible for financing under the Regulation; Whereas in so far as the amendment concerns the installation of cold stores, approval may extend only to that part which is connected with processing and marketing facilities and whose purpose is not the storage of intervention products; Whereas the said amendment contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 (other than for non-Annex II products on which no decision can be taken at this stage), to indicate that the objectives laid down in Article 1 of the said Regulation can be achieved in respect of the abovementioned sectors; whereas the estimated time for the implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure; HAS ADOPTED THIS DECISION: Article 1 The amendment to the regional programme for Northern Ireland communicated by the Government of the United Kingdom on 3 May 1985 pursuant to Regulation (EEC) No 355/77 and for which additional information was provided on 20 August, 2 September and 23 October 1985, is hereby approved subject to the reservations set out in the recitals above. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 130, 16. 5. 1985, p. 1. (3) OJ No L 36, 13. 2. 1980, p. 32. (4) OJ No L 197, 20. 7. 1981, p. 23. (5) OJ No L 188, 20. 7. 1985, p. 11.